DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a Continuation of the U.S. Non-Provisional Application 14/655,954 filed on June 26, 2015, which is a §371 national stage entry of PCT/KR2013/012204 filed on December 26, 2013 and claims benefit from U.S. Provisional Application 61/746,980 filed on December 28, 2012.
Status of the Claims
Claims 13 – 34 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed on July 16, 2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimers filed on September 10, 2021 disclaiming the terminal portion of any patents granted on this application which would extend beyond the expiration date of U.S. Patents 9,758,508 B2 and 10,604,508 B2 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the European Patent Publication EP 2108642 A1 (Amishiro), as disclosed in the information disclosure statement filed on July 16, 2020. Amishiro teaches (see, 

    PNG
    media_image1.png
    327
    325
    media_image1.png
    Greyscale

However, Amishiro does not explicitly teach or provide sufficient guidance for the compounds of formula (I), wherein the variable R8 is a substituted or unsubstituted imidazole ring or wherein at least two of R3 to R7 are independently an electron withdrawing constituent. Amishiro also does not teach that said compound can be used in a method of treating cancer in a mammal, as recited in the instant claims. Therefore, the instant claims are considered novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 13 – 34 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626